81 F.3d 147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Maria SOCORRO DE SAN GABRIEL, Plaintiff, Appellant,v.UNITED STATES of America, et al., Defendants, Appellees.
No. 95-2228.
United States Court of Appeals, First Circuit.
April 5, 1996.

Luis F. Abreu Elias for appellant.
Guillermo Gil, United States Attorney, and Fidel A. Sevillano del Rio, Assistant United States Attorney, for appellees.
Before SELYA, Circuit Judge, ALDRICH, Senior Circuit Judge, and STAHL, Circuit Judge.
PER CURIAM.


1
Upon careful examination of the record and the briefs in this matter, we conclude that the plaintiff's appeal is meritless, and we therefore summarily affirm the judgment of the district court.   See 1st Cir.  R. 27.1.


2
Affirmed. Costs to appellees.